DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office action is responsive to the RCE filed on 11/04/2020 and claims submitted on 10/13/2020 are examined herein. Accordingly, claim(s) 1- 5, 8- 18, & 20- 27 is/are pending; claim(s) 1 & 13 is/are independent claim(s); claims 6- 7 & 18- 19 are cancelled by the applicant.
Response to Arguments
Applicant’s arguments, see Remarks (filed 2020/10/13, page 7, last two paragraphs) with respect to the rejection(s) of independent claim(s) under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
 However, upon further consideration, a new ground(s) of rejection is made in view of discovery of the new prior art and its combination with prior cited art as shown and discussed below.

Claim Rejections - 35 USC § 103
Claims 1-3, 8-15, & 20 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kakavand et al. (US 20100068671 A1, hereinafter Kakavand) in view of Cronauer (US 20070184398 A1).  Kakavand is reference of the record.

Regarding claim 1, Kakavand teaches/suggests a method comprising:
based on upon patient tooth/mouth data and/or a treatment plan” can be understood by PHOSITA as movement path] to move one or more teeth from an initial arrangement [“move one or more teeth to a first configuration”] to a target arrangement [“final configuration”] and generating one1 or more intermediate arrangements [“a series of intermediate arrangements to a final desired arrangement” and “move one or more teeth to a second configuration with a second appliance”] for repositioning the one or more teeth from the initial arrangement to the target arrangement ([0003, 0039, 0047, 0066]);
determining an appliance geometry for one or more aligners2 [one of the appliance 100/200/300/400 of figs. 1- 4 are shown to have geometry (e.g., shapes, volumes, sizes)], wherein each of the one or more aligners comprises a shell [“formed from a shell”, e.g., shell 210 shown in fig. 2] and one or more integrally formed components [“resilient component” e.g., “resilient component 212” and/or “a bracket (e.g., as illustrated at attachment member 214-1) on or secured to the shell material”] joined to the shell, wherein the shell comprises a plurality of teeth receiving cavities [“shell includes a plurality of cavities (e.g., 116-1, 116-2) used to receive one or more teeth”] shaped to move the one or more teeth according to3 the the resilient component can be a superelastic component”], a wire [“and a resilient component 112 (e.g., a wire portion)”], or a spring ([Abstract, 40014-0017,  0024, 0033, 0045- 0048, 0079]);
generating instructions [any instructions to fabricate the shell and the embedded resilient component] for direct fabrication of the one or more aligners, wherein the instructions are configured to cause direct fabrication of the shell of at least one aligner using a first material  [“portions, or the entire shell, made from a polymeric material”] and direct fabrication of the one or more integrally formed components of the at least one aligner using a second, different material [wire/resilient element is different than the polymeric material of the shell], and directly [“the resilient component is embedded in the surface of the shell 110. This can be accomplished during fabrication of the shell 110”] fabricating the one or more aligner by fabricating the shell of the at least one aligner using the first material concurrently with the one or more integrally formed components joined to the shell using the second material, based on the instructions ([0015- 0016, 0019, 0033-0034, 0036, 0048]).
In summary, Kakavand teaches fabricating pluralities of aligners with a shell and at least an integrally formed component [resilient component] to move one or more 
However, Kakavand still does not explicitly teach wherein a placement of the one or more integrally formed components within the shell is determined based at least in part on the respective intermediate arrangement as claimed and shown above with 
Cronauer teaches a method comprising:
determining a movement path to move one or more teeth from an initial arrangement to a target arrangement and generating one or more intermediate arrangements [“intermediate positions”] for repositioning the one or more teeth from the initial arrangement to the target arrangement (Figs. 1 -2, [0037, 0039, 0047]);
determining [if the desired appliances are fabricated, then the determining the geometry is also can be performed because Cronauer’s appliances are not random appliances having random sizes/shapes or geometry] an appliance geometry for one or more aligner [“resilient plastic orthodontic appliance”], wherein each of the one or more aligners comprises a shell [“plastic portion 12”] and one or more integrally formed components [“the appliance 10 are one or more flexible wires 18”] joined to the shell ([0029-030]);
…wherein a placement [“the wire or wires 18 in the intermediate appliances 10 may be varied as to number, thickness, shape and material to best and most quickly and efficiently alter the patient's bite at each intermediate step”. Therefore, based on the intermediate arrangement, how and how many the wire(s) are placed on the appliance can be varied/controlled] of the one or more integrally formed components within the shell is determined based at least in part on the respective intermediate arrangement and the one or more integrally formed components comprise an elastic, a wire, or a spring ([0030, 0038-0039]). In summary, placement (in shape, size, and numbers) of the one or more integrally formed components [embedded wires] within the shell is varied/altered/performed based on at least in part on the respective intermediate arrangement.
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Cronauer and Kakavand because they both related to fabricating pluralities of the aligners with shell and one or more integrally formed components (having different materials than the shell) to move one or more teeth from an initial arrangements to the final arrangements via one or more intermediate/successive arrangements, and modify the system/method of Kakavand to vary placement (design/size/numbers/shape) of one or more integrally formed component (e.g., “resilient component”/wire) within the aligners based at least in part on the respective intermediate arrangements/appliances as in Cronauer. Doing so the depending on whether the aligner is for initial arrangement or is for one or more intermediary arrangements or is for final arrangement, the different amount of the force can be applied to the teeth which can allow speedy/quick/rapid movement from initial arrangement to the final arrangement (Cronauer, [0030, 0038]).

Regarding claim 2, Kakavand in view of Cronauer further teaches the method of claim 1, wherein the first material differs from the second material with respect to one or more of the following:
 stiffness, elastic modulus, hardness, thickness, strength, compressibility, stress relaxation, hydrophobicity, hydrophilicity, Poisson ratio, strain rate, viscoelasticity, or polarity (Kakavand, [0033, 0048]).

Regarding claim 3, Kakavand in view of Cronauer further teaches/suggests the method of claim 1, further comprising: 
determining a first material composition for the shell of the at least one aligner, the first material composition comprising the first material and determining a second material composition for the integrally formed components of the at least one aligner, the second material composition [material composition for the shell and wires (item 112/212) are different] comprising the second material (Kakavand, [0033, 0047-0048], Cronauer, [0030]).

Regarding claim 8, Kakavand in view of Cronauer further teaches/suggests the method of claim 1, wherein the one or more integrally formed components of the at least one aligner comprise or are designed to substitute for an arch expander [“resilient component 412” and the bracket 214-1 can control the expanding of the arch], a palatal expander, or a palatal bar (Kakavand, [0053] & Cronauer, [0030]).

Regarding claim 9, Kakavand in view of Cronauer further teaches/suggests the method of claim 1, wherein the one or more integrally formed components of the at least one aligner comprise or are designed to substitute for a twin block, an occlusal block, a bite ramp, an advancement structure [“resilient component 312” advanced to multiple teeth or wire of the Cronauer is also an advancement structure that advances significant area of the appliance] or a bite plate (Kakavand, [0044] & Cronauer, [0031]).

Regarding claim 10, Kakavand in view of Cronauer further teaches/suggests the method of claim 1, wherein the one or more integrally formed components [“portion 416”] of the at least one aligner are shaped to couple between a first portion [“a plurality of shell portions 416”] and a second portion of the respective shell (Kakavand, [0053], & Cronauer, [0031]).

Regarding claim 11, Kakavand in view of Cronauer further teaches/suggests The method of claim 1, wherein the shell of the at least one aligner is shaped to be worn on a jaw of the patient (Kakavand, [0053]) and
 the one or more integrally formed components of the at least one aligner are shaped to couple to an aligner worn on an opposing jaw [“for use on both jaws simultaneously.”] of the patient (Kakavand, [0021, 0033], Cronauer, [0031-0032]).

Regarding claim 12, Kakavand in view of Cronauer further teaches/suggests the method of claim 1, wherein the one or more integrally formed components [“bracket (e.g., as illustrated at attachment member 214-1… a different material and could be formed at the same time as one or more of the shell portions also can be another integrally formed component] of the at least one aligner comprise one or more mounting features [the features of the bracket allows coupling with other auxiliary components as can be clear to PHOSITA. Furthermore, even the wire 212 of Kakavand or (wire 64/64’ in figs. 9-10 of Cronauer) is shaped to couple other auxiliary component 214-4] shaped to couple to an auxiliary component (Kakavand, [0033- 0034] & Cronauer, [0042]).

Regarding claim 25, Kakavand in view of Cronauer further teaches/suggests The method of claim 1, wherein the appliance geometry [the geometry (e.g., shape, size) of the appliance 400 is modified to accommodate a connecting element 414/bracket 214-1 when only the “resilient component” is interpreted as claimed an integral component] for at least one aligner is modified to accommodate at least a portion of a connecting element [“attachment member 414”/bracket 214-1/214-4 are coupled to the embedded wire/resilient component] coupled to the one or more integrally formed components of the at least one aligner (Kakavand, Figs. 2, 4, [0053, 0063, 0072]).

Regarding claim 26, Kakavand in view of Cronauer further teaches/suggests The method of claim 25, wherein the one or more integrally formed components and the connecting element [attachment member 414”/bracket 214-1/214-4 ] are configured to adjust [the resilient component/wire 212 and the brackets and items 414/214 can provide force as can be seen in figs. 2, 4] an amount of force applied to the respective shell thereby moving the one or more teeth from the initial arrangement to the target arrangement (Kakavand, [0047, 0063, 0072]).

Regarding claims 13 -15, 20 – 24, & 27 Kakavand in view of Cronauer teaches inventions of these claims for the similar reasons set forth above. Here, in claim 13, the processing tool used by the Kavavand to collect patent's dental data to generate "a treatment plan" (para. 0039) can be claimed "one or more processors" and machine/means that performs the actual "fabrication of the shell 110 ... resilient component" ([0019])  "Such brackets could be fabricated ... different material and could be formed at the same time as one or more of the shell portions" ([0033]) can be claimed "a fabrication machine".

Claim(s) 4 – 5 & 16 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakavand in view of Cronauer, and in further view of Schulhof et al. (US 20160346063 A1). Schulhof is reference of the record.
Regarding claim 4, Kakavand in view of Cronauer does not explicitly teach which direct fabricating technique it has utilized. Thus, one may argue that Kakavand in view of Cronauer’s fabricating may or may not be additive manufacturing type.
Schulhof teaches a fabrication technique that allows fabricating of dental appliance having shell and one or more other components as a single piece by computer-controlled manufacturing (Abstract). Specifically, Schulhof teaches/suggests [“3D printing”] manufacturing technique ([0026, 0042]). 
It would have been obvious to one ordinary skill in the art at the time of the invention was filed to combine the teachings of Schulhof in the system of Kakavand in view of Cronauer because they both related to direct fabricating of orthodontic appliance(s) (i.e., an aligner), and utilize the well-known 3D printing technique, of the Schulhof, to fabricate the aligner 100/200/300/400 (with shell and a resilient component) of Kakavand in view of Cronauer. Schulhof teaches one or more example fabricating modalities/techniques for Kakavand in view of Cronauer that can actually fabricate an aligner as a single piece that includes a shell and one or more integrated components. Utilizing of the 3D printing will allow producing of the orthodontic appliance in reduced cost, time, errors, and less waste as can be well-known to PHOSITA (Please refer to NPL article titled “Advantages of 3D printing” for an evidence, provided during office action mailed on 02/11/2020).
Regarding claim 5, Schulhof in the above combination teaches/suggests the additive manufacturing technique comprises one or more of: vat photopolymerization, material jetting, binder jetting, material extrusion, powder bed fusion, sheet lamination, or directed energy deposition5 ([0026, 0042]). 
Regarding claims 16 -17, the combination of Kakavand, Cronauer, and Schulhof teaches inventions of these claims for the similar reasons as discussed above in claims 4 -6. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Mason et al. (US 20100129762 A1) teaches “each appliance may be configured so a tooth-receiving cavity has a geometry corresponding to an intermediate or final tooth arrangement intended for the appliance. The patient's teeth can be progressively repositioned from an initial tooth arrangement to a target tooth arrangement by placing a series of incremental position adjustment appliances over the patient's teeth” ([0028]).
2) Wen et al. (US 20100009308) teaches a digital model of a dental aligner is generated from a digital model of an arrangement of the subject's teeth. The digital model of the arrangement of the subject's teeth may be, for example, a digital model of a modified arrangement of the subject's teeth generated in step 120, or a digital model of an intermediate arrangement of the subject's teeth generated from or by visual reference to a digital model of a modified arrangement generated in step 120. A physical dental aligner is then manufactured from the digital model of the dental aligner using, for example, computer numerical control based manufacturing techniques ([0114]).
Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note claim 1 merely requires to fabricate one aligner with merely one “integrally formed component” (See, spec, ¶0152 for definition of the integrally formed component) and to determine only one intermediate arrangement, to move merely one tooth due to recitation of the phrase “one or more” in various lines of the claim.
        
        2 Examiner notes applicant’s specification in para. 0069 states “tooth repositioning appliance or aligner 100 that can be worn by a patient in order to achieve an incremental repositioning of individual teeth 102 in the jaw”. Thus, Kakavand’s device 100/200/300/400 can be interpreted as an example of claimed aligner because it can align misaligned teeth.
        
        3 [0047], “move one or more teeth to a first configuration with a first appliance and to move one or more teeth to a second configuration with a second appliance, and so on until a final configuration is reached”(emphasis added).
        4 “an appliance 100 (which, as described in the present disclosure, can be termed "aligners") formed
        from a shell 110 and a resilient component 112 (e.g., a wire portion” (emphasis added by the examiner).
        5 Please note an attached NPL article titled “The 9 Different Types of 3D Printers” for an evidence that states 3D printing can be “one or more of: vat photopolymerization, material jetting, binder jetting, material extrusion, powder bed fusion, sheet lamination, or directed energy deposition”.